— Appeal by the defendant from an amended judgment of the County Court, Westchester County (Lange, J.), rendered June 10, 2002, revoking a sentence of probation previously imposed, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
Under the circumstances of this case, the sentence imposed was not excessive. Prudenti, P.J., Cozier, Ritter and Spolzino, JJ., concur.